Ex. 10.1



[image1.gif]



BioLargo, Inc.
Engagement Extension Agreement


This Engagement Extension Agreement (the “Extension”) references the Engagement
Agreement and Scope Letter dated February 1, 2008 (“2008 Agreement”) by and
between CFO 911 (the “Advisor”) and BioLargo, Inc. (the “Company”), and the
Engagement Extension Agreement dated February 23, 2009 (the “2009 Extension”),
pursuant to which Charles K. Dargan II agreed to serve as the Company’s Chief
Financial Officer. The parties desire to extend the terms of the 2008 Agreement
and 2009 Extension for a period of one year, pursuant to the terms of this
Extension. The 2008 Agreement, the 2009 Extension, and the Extension are
collectively referred to herein as the “Agreement”.


Except as expressly amended herein, all terms and conditions set forth in the
2008 Agreement and 2009 Extension are incorporated herein by this reference, and
continue to be in full force and effect. Effective February 1, 2010, the Advisor
and the Company hereby agree to extend the Term of the engagement as set forth
in the 2008 Agreement and 2009 Extension for one year (the “Extended Term”), to
expire January 31, 2011. Notwithstanding the foregoing, either party may
terminate this Agreement upon 30 days’ written notice.


During the Extended Term, the Advisor shall receive the cash compensation as set
forth in the 2008 Agreement. In addition to cash compensation, the Advisor will
be issued stock options over the Extended Term, as follows:


 
·
options to purchase 10,000 shares of the Company’s common stock, each such
option to be granted on the last business day of each month commencing February
2010 and ending January 2010, provided that this Agreement has not been
terminated prior to each such grant date, at an exercise price equal to the
closing price of a share of the Company’s common stock on each grant date, each
such option to be fully vested upon grant.



AGREED TO AND ACCEPTED THIS 1st DAY OF FEBRUARY, 2010

 
 
CFO 911
BioLargo, Inc.
8055 W. Manchester Ave., Suite 405
16333 Phoebe
Playa del Rey, CA  90232
La Mirada, CA  90638
   
 
 
By: /s/ Mr. Charles K. Dargan II
By:  /s/ Mr. Dennis P. Calvert
Name: Mr. Charles K. Dargan II
Name: Mr. Dennis P. Calvert
Title:   Chief Executive Officer
Title:   President
Date:  February 1, 2010
Date:   February 1, 2010


 